Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TRASMISSION DEVICE, DATA RECORDING DEVICE, SYSTEM COMPRISING TEMPERATURE CONTROL DEVICE AND DATA RECORDING DEVICE, BATTERY SYSTEM AND METHOD FOR TRANSMITTING STATUS DATA

Examiner: Adam Arciero	S.N. 16/633,972	Art Unit: 1727	July 5, 2022

DETAILED ACTION
Applicant’s response filed on March 09, 2022 has been received. Claims 1-17 are currently pending. Claim 2 has been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejection under 35 USC 112(b) on claim 2 has been withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Porras and Moagar on claims 1-9 and 11-17 are maintained.
Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al. (US 2017/0106724 A1; as found in IDS dated 04/09/20) in view of Moagar et al. (WO 02/082692 A1; as found in IDS dated 04/09/2020).
As to Claims 1, 6, 12 and 15-16, Porras et al. discloses a battery system, comprising: a transmission device and a recording device, wherein the battery system comprises at least one battery cell and a temperature controlling device 28,34,60,60 having a temperature controlling fluid at least partially guided in a temperature controlling fluid line (Fig. 4-5, paragraphs [0038], [0068] and [0073]). Porras et al. discloses wherein the transmission device comprises a sensor interface and sensor 46,84 for determining status data of the battery cell, and a control interface 90 for processing, sending, and receiving data in relation to the temperature control fluid. Porras et al. does not specifically disclose wherein the control unit comprises first and second communication units for sending and receiving light signals emittable through the temperature control fluid.
However, Moagar et al. teaches of a control interface comprising a first and second communication units 7,8 for sending and receiving light signals emittable through a temperature control fluid (claims 3, 7, 8). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise the claimed control device with the light signals emittable into the temperature control fluid of Porras because Moagar teaches that the transmission of signals is made easy (pg. 4).
As to Claims 2 and 5, Moagar et al. teaches wherein the signals can be monochromatic (claims 7-8). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise the claimed control device with the monochromatic light signals emittable into the temperature control fluid of Porras because Moagar teaches that the transmission of signals is made easy (pg. 4).
As to Claim 3, modified Porras teaches the same structure as the claimed invention and therefore is intrinsically capable of performing the claimed functions. See MPEP 2112.
As to Claim 4, Moagar et al. teaches of an optical modulator 49 (intermediate amplifier unit having a third communication unit) that is controlled by the controller (Fig. 27, claim 23, pg. 21-22). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise the claimed intermediate amplifier unit having a third communication unit because Moagar teaches that the transmission of signals is made easy (pg. 4).
As to Claim 7, Porras et al. discloses wherein the controller comprises a processor (paragraph [0071]). Porras et al. does not specifically disclose wherein the processor and second communication unit are formed on a common board. However, the courts have held that the particular placement of such devices is an obvious matter of design choice that would not have modified the operation of the device, See MPEP 2144.04, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to rearrange the processor and the second communication unit to be formed on a common board because Porras et al. teaches that the efficiencies of the battery can be enhanced (paragraph [0035]).
As to Claim 8, Porras et al. discloses wherein the sensor unit can acquire temperature data (paragraph [0064]).
As to Claims 9 and 17, Porras et al. disclose at least two battery cells and wherein various sensors can be used at various locations (paragraphs [0032] and [0066]).
As to Claim 11, Moagar teaches of using pulse modulated beams (pg. 12, first full paragraph). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise the claimed pulse modulated beams because Moagar teaches that the transmission of signals is made easy (pg. 4).
As to Claim 13, Moagar teaches wherein the temperature control fluid line has an inner wall with at least two different refractive indices 9,11 (claim 9). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise the temperature control fluid line has an inner wall with at least two different refractive indices because Moagar teaches that the transmission of signals is made easy (pg. 4).
As to Claim 14, Moagar teaches wherein the temperature control fluid line between a first location of the first communication unit and a second location of the second communication unit is a straight line (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise the temperature control fluid line formed as a straight line because Moagar teaches that the transmission of signals is made easy (pg. 4).

The claim rejections under 35 USC 103(a) as being unpatentable over Porras, Moagar and Bui Van et al. on claim 10 is maintained.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al. (US 2017/0106724 A1; as found in IDS dated 04/09/20) in view of Moagar et al. (WO 02/082692 A1; as found in IDS dated 04/09/2020) as applied to claims 1-9 and 11-17 above and in further view of Bui Van et al. (US 2016/0141734 A1; as found in IDS dated 04/09/20).
As to Claim 10, modified Porras does not specifically teach wherein the transmission device can distinguish between each battery cell as claimed.
However, Bui Van et al. teaches wherein individual battery cells can be distinguished by each cell having their own first communication unit connected to the sensor interface (paragraphs [0016] and [0040]-[0041]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of modified Porras to comprise a communication unit for each individual cell because Bui Van teaches that such a system allows for uniform heating of all of the cells (paragraph [0016]).

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
a) Moagar teaches that it is the method and equipment that makes the transmission of signals easy and does not render the claims as obvious (claim 1).
b) The prior arts are not analogous and there would be no reason to combine the prior art teachings (Claims 1, 6, 12 and 15-16).

In response to Applicant’s arguments, please consider the following comments:
a) In response to applicant's argument that the teachings of Moagar lack the necessary underpinnings to establish obviousness, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
b) In response to applicant's argument that the prior arts are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Porras teaches of a transmission device and Moagar teaches of a control device comprising a control interface comprising a first and second communication units for sending and receiving light signals emittable through a temperature control fluid. Neither Porras or Moagar teaches away from combining with each other and Applicant has not provided evidence to show that one of ordinary skill in the art would not find it obvious to combine the teachings of the prior arts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727